Title: To John Adams from Bidé de Chavagnes, 24 January 1781
From: Chavagnes, Bidé de
To: Adams, John



Mon cher monsieur

ante 24 janvier 1781


Le capitaine chavagnes est trop flatté de lhonneur de votre connoissance, et vous a voué des sentiments trop sinceres pour ne pas vous reiterer linterest quil prendra toujours a votre santé a celle de vos chers enfents et de monsieur dena, et vous souhaiter tout le bonheur que vous meritez, je desirerois bien après vous avoir vu travailler fructueusement pour votre nation qui ne peut pas estre en meilleures mains pouvoir vous repasser a boston auprés de votre aimable famille, mais jay tout perdu dans monsieur de sartines, et nayant pas lhonneur de connoitre monsieur de castries, je crains de n’estre plus employé que comme simple capitaine en second sur les vaisseaux. Cependant mon rang, mes services et un frere tué les armes a la main pourroint me faire esperer de commander un vaisseau du 3e. rang ou une fregatte en canons de 18 si lon en construit pour opposer a celles de cette force de nos ennemis communs qui prennent nos fregattes en canons de 12 livres. Aprés avoir eté au ferol un mois ou l’on ma demandé de vos nouvelles, ensuite a cadix d ou jarrive bien fatigué dans l’armée de monsieur le comte d estaing. Bien faché dans pres de 4 mois de mer de navoir pas pus prendre un seul batiment anglois. Je voudrois bien aller voir un moment madame chavagnes et vaquer a mes affaires. Je ne scais pas si je pourray obtenir cela. Je le fais demander a mr. le marquis de castries. Je desirerois bien même pouvoir aller a paris ou je serois bien flatté d’avoir lhonneur de vous voir, mais au service on ne fait pas tout ceque l’on veut. Jay appris avec plaisir a mon arrivé que les hollandois s étoint declarés contre nos ennemis communs cela pourroit vous procurer une paix avantageuse qui vous rendroit a votre chere patrie. Voila les voeux que je fais pour vous, et que vous jouissiez ainsi que vos chers enfents d’une bonne santé. Continuez moy vos souvenirs et amitiés et soyez bien persuadé des sentiments du sincere et respectueux attachement avec lequel jay l’honneur d’estre Mon cher monsieur Votre tres humble et tres obeissant serviteur

Bidé de chavagnescapne. des vaux. du roy de france



Mr. de goesbriant est plus heureux que moy. Il est a boston.

